16‐2779‐cv 
Palmer‐Williams. v. United States 
                                  UNITED STATES COURT OF APPEALS 
                                      FOR THE SECOND CIRCUIT 
                                                  SUMMARY ORDER 
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.  CITATION TO A 
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007 IS PERMITTED AND IS GOVERNED BY 
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURTʹS LOCAL RULE 32.1.1.  
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST 
CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION 
ʺSUMMARY ORDERʺ).  A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON 
ANY PARTY NOT REPRESENTED BY COUNSEL. 

              At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in 
the City of New York, on the 21st day of June, two thousand seventeen. 
PRESENT:             RALPH K. WINTER, 
                     GUIDO CALABRESI, 
                     DENNY CHIN, 
                                         Circuit Judges. 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ x 
ZELMA PALMER‐WILLIAMS,  
                   Plaintiﬀ‐Appellant, 

                                        v.                                                  16‐2779‐cv 

UNITED STATES OF AMERICA, 
                    Defendant‐Appellee. 

‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 

FOR PLAINTIFF‐APPELLANT:                                     Merryl F. Weiner, Meagher & Meagher, P.C., 
                                                             White Plains, New York. 
FOR DEFENDANT‐APPELLEE:                                      Arastu K. Chaudhury, Christopher Connolly, 
                                                             Assistant United States Attorneys, for Joon H. 
                                                             Kim, Acting United States Attorney for the 
                                                             Southern District of New York, New York, 
                                                             New York.  
                Appeal from the United States District Court for the Southern District of 

New York (Seibel, J.). 

                UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the judgment of the district court is AFFIRMED.  

                Plaintiﬀ‐appellant Zelma Palmer‐Williams appeals a June 27, 2016 

judgment of the district court, granting the Governmentʹs motion to dismiss her 

complaint.  The judgment was entered pursuant to an oral decision issued from the 

bench on June 24, 2016 and a written order of dismissal was entered the same date.  We 

assume the partiesʹ familiarity with the underlying facts, procedural history, and issues 

on appeal.   

                The facts are summarized in this Courtʹs January 30, 2017 summary order 

in a related prior action.  See Palmer‐Williams v. United States, No. 16‐812, 2017 WL 

397908 (2d Cir. Jan. 30, 2017) (ʺPalmer‐Williams Iʺ).  Palmer‐Williams filed an 

administrative claim under the Federal Tort Claims Act with the Department of Health 

and Human Services (ʺHHSʺ) on April 8, 2014, alleging that she received improper 

medical care from a federal healthcare facility.  In a letter dated May 15, 2014, HHS 

denied Palmer‐Williamsʹ administrative claim for failure to state a ʺsum certainʺ for 

damages and advised her that under applicable statutes and regulations she had six 

months to request that HHS reconsider her claim or, if she chose not to request such 

reconsideration, to file an action in district court.  On November 20, 2014, more than six 



                                             ‐ 2 ‐ 
months after the denial of her administrative claim, Palmer‐Williams filed a complaint 

in district court.  On November 24, 2014, she also requested that HHS reconsider her 

administrative claim.1 

              On December 2, 2014, HHS sent Palmer‐Williams a letter acknowledging 

her request for reconsideration and soliciting ʺsubstantiating evidenceʺ for her claim.  In 

response, Palmer‐Williams submitted various medical records and documents to HHS 

on January 30, 2015.  On March 4, 2015, HHS sent a final rejection letter to Palmer‐

Williams, deeming her request for reconsideration untimely, and informing her that she 

had six months to challenge HHSʹ determination in district court. 

              Palmer‐Williams filed the complaint in this case on May 8, 2015, asserting 

claims identical to those of Palmer‐Williams I, but recasting her November 24, 2014 

request for reconsideration as her initial administrative claim.  On August 24, 2015, the 

district court stayed the instant case pending a decision on dispositive motions filed in 

Palmer‐Williams I.  Those motions were granted in favor of the Government on February 

18, 2016, on grounds that Palmer‐Williamsʹ complaint and request for reconsideration 

were untimely. 


       1        Although Palmer‐Williams presented the request for reconsideration to HHS by 
a letter dated November 10, 2014, the district court found that HHS did not receive the letter 
until November 24, 2014, and HHSʹs receipt is the relevant event for statute of limitations 
purposes.  See Mora v. United States, 955 F.2d 156, 160 (2d Cir. 1992) (ʺA tort claim must be 
presented to the appropriate federal agency . . . [and] [p]ursuant to Department of Justice 
regulations, a claim [is] deemed to have been presented when a Federal agency receives 
[written notification] from a claimant.ʺ (emphasis added and internal quotation marks 
omitted)). 


                                             ‐ 3 ‐ 
              On April 21, 2016, the Government moved to dismiss the complaint in the 

instant case on grounds that the claims were precluded by the final judgment in Palmer‐

Williams I.  On June 24, 2016, the district court concluded that Palmer‐Williamsʹ claims 

were precluded and granted the Governmentʹs motion to dismiss.  Palmer‐Williams 

timely appealed. 

              On appeal, Palmer‐Williams argues that the district court erred in 

granting the Governmentʹs motion to dismiss in the instant case on grounds of claim 

preclusion because (1) the judgment in Palmer‐Williams I was not final while it was 

pending appeal, (2) the judgment in Palmer Williams I was not an adjudication on the 

merits because the district court did not adequately address certain correspondence 

between Palmer‐Williams and HHS, and (3) the policy rationales underlying the 

doctrine of claim preclusion are not served by dismissing her claims in this case.  

              We review de novo a district courtʹs dismissal of a complaint for failure to 

state a claim under Federal Rule of Civil Procedure 12(b)(6).  Lanier v. Bats Exch., Inc., 

838 F.3d 139, 150 (2d Cir. 2016).  We assume that the factual allegations of the complaint 

are true, and taken together they must state a plausible claim for relief to survive a 

motion to dismiss.  Bell Atl. Corp. v. Twombly, 550 U.S. 544, 569‐70 (2007).  A motion to 

dismiss may be granted on grounds of claim preclusion when ʺit is clear from the face 

of the complaint, and matters of which the court may take judicial notice, that the 




                                             ‐ 4 ‐ 
plaintiffʹs claims are barred as a matter of law.ʺ  Conopco, Inc. v. Roll Intʹl, 231 F.3d 82, 86 

(2d Cir. 2000). 

              Under the doctrine of claim preclusion ʺa final judgment forecloses 

ʹsuccessive litigation of the very same claim, whether or not relitigation of the claim 

raises the same issues as the earlier suit.ʹʺ  Taylor v. Sturgell, 553 U.S. 880, 892 (2008) 

(quoting New Hampshire v. Maine, 532 U.S. 742, 748 (2001)).  The party raising a claim 

preclusion defense must show that, ʺ(1) the previous action involved [a final] 

adjudication on the merits; (2) the previous action involved the plaintiffs or those in 

privity with them; (3) the claims asserted in the subsequent action were, or could have 

been, raised in the prior action.ʺ  Monahan v. N.Y.C. Depʹt of Corr., 214 F.3d 275, 285 (2d 

Cir. 2000).  ʺ[T]he first judgment will preclude a second suit only when it involves the 

same ʹtransactionʹ or connected series of transactions as the earlier suit.ʺ  Legnani v. 

Alitalia Linee Aeree Italiane, S.p.A., 400 F.3d 139, 141 (2d Cir. 2005) (quoting Maharaj v. 

Bankamerica Corp., 128 F.3d 94, 97 (2d Cir.1997)). 

              Palmer‐Williams avers that the judgment in Palmer‐Williams I was not 

entitled to preclusive effect while an appeal was pending and therefore her complaint in 

this case should not have been dismissed.  The argument fails for the law is well‐settled 

that the preclusive effect of a judgment is immediate, notwithstanding a pending 

appeal.  Coleman v. Tollefson, 135 S. Ct. 1759, 1764 (2015) (ʺ[A] judgmentʹs preclusive 

effect is generally immediate, notwithstanding any appeal.ʺ); accord Patrella v. Siegel, 843 



                                              ‐ 5 ‐ 
F.2d 87, 90 (2d Cir. 1988) (judgment pending appeal entitled to preclusive effect); 18A 

Charles Alan Wright et al., Federal Practice and Procedure § 4433 (2002) (ʺThe bare act 

of taking an appeal is no more effective to defeat preclusion than a failure to appeal.ʺ).  

Besides, we affirmed the judgment of the district court in Palmer‐Williams I, eliminating 

any doubt as to finality.  See Palmer‐Williams, 2017 WL 397908.  The argument that the 

judgment in Palmer‐Williams I was not an adjudication on the merits fares no better.  As 

noted above, the district court dismissed the claims in Palmer‐Williams I as untimely, 

and the ʺlongstanding rule in this Circuit . . . is that a dismissal for failure to comply 

with the statute of limitations will operate as an adjudication on the merits.ʺ  PRC 

Harris, Inc. v. Boeing Co., 700 F.2d 894, 896 (2d Cir. 1983).  Moreover, as to equitable 

tolling, it was incumbent upon Palmer‐Williams to raise all of her arguments on that 

issue with the district court in her first case.  The arguments she presents here could 

have, and should have, been raised in the first case, and they were not.  Lastly, Palmer‐

Williamsʹ ʺpolicyʺ arguments against applying the doctrine of claim preclusion offer us 

no reason to disturb the judgment in this case. 

              We have reviewed Palmer‐Williamsʹ remaining arguments and conclude 

they are without merit.  Accordingly, we AFFIRM the judgment of the district court. 

                                           FOR THE COURT: 
                                           Catherine OʹHagan Wolfe, Clerk 




                                             ‐ 6 ‐